department of the treasury internal_revenue_service washington d c date cc dom fs proc uilc internal_revenue_service national_office field_service_advice number release date memorandum for assistant district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject request for refund of deficiency_interest this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x x’s representative year year dollar_figurea dollar_figureb dollar_figurec dollar_figured issue at what date does interest commence to run on an underpayment_of_tax for a particular year where x reported an overpayment_of_tax on its return and elected to have the overpayment credited against its estimated_tax liability for the succeeding year but the service subsequently determined a deficiency in tax conclusion to the extent x’s deficiency results from the use of an excess_credit elect to satisfy estimated_tax liabilities deficiency_interest will be assessed as of the dates the excessive credit is applied to the succeeding year’s estimated_taxes interest will be computed as of the original due_date of the succeeding year’s income_tax return if the excessive credit was not needed to satisfy specific installments of estimated_tax facts x timely filed its tax_return for year on the extended due_date september year the year return reflected an overpayment of dollar_figurea which x elected to have applied to its year estimated_tax liability because x did not specify the quarterly installment to which the service should apply the year credit elect the service retroactively applied the credit elect against the first installment of estimated_tax pursuant to revrul_84_58 1984_1_cb_254 upon audit the service determined that x had a deficiency of dollar_figureb for year this amount was less than the credit elect x claims that in computing interest on this deficiency the service should run interest from the dates the excessive credit was used to satisfy shortfalls in estimated_taxes per x’s analysis since only dollar_figurec of the excessive credit was needed to satisfy the fourth quarterly installment the remaining dollar_figured should be applied as of the due_date of the subsequent year’s return this field_service_advice addresses only the excessive credit taken by x the service concedes that x originally overpaid its year taxes by the difference between the return overpayment dollar_figurea and the subsequently determined deficiency dollar_figureb at issue is the calculation of interest on the deficiency that resulted from x’s use of the excessive credit for purposes of the following discussion it is assumed x has used all of the credit elect to which it was entitled and only by applying dollar_figurec of the excessive credit to its fourth quarter estimated_tax liabilities did x create a deficiency in that amount law and analysis revrul_88_98 1988_2_cb_356 holds that when a taxpayer claims a credit elect on a return filed either on the original due_date or on extension and the credit is applied in full against an installment of the succeeding year's estimated_tax interest on a subsequently determined deficiency for the earlier year runs from the due_date of that installment on the part of the deficiency equal to or less than the credit elect revrul_88_98 follows 588_f2d_342 2d cir in which the court interpreted sec_6601 to mean that interest on a deficiency can only be charged when the tax is both due and unpaid the date the overpayment becomes a payment on account of the succeeding year's estimated_tax determines when the prior_year's_tax became unpaid for purposes of sec_6601 and thus when deficiency_interest begins to run prior to that date the government has had the use of the funds with respect to the prior_year's_tax in 36_fedclaims_680 acq aod cc-1997-008 date the taxpayer elected to credit an overpayment shown on its tax_return to the succeeding year's estimated_tax liability but did not attach a statement to its return indicating the installment to which the service should apply the credit a deficiency was determined for the taxpayer's tax_year and interest was assessed from the due_date of the first installment in accordance with revrul_88_98 however the taxpayer had made estimated_tax payments sufficient to avoid the addition_to_tax imposed by sec_6655 for for the first and second installments the court concluded the service's application of taxpayer's overpayment to the first installment did not change the fact that the government had the use of taxpayer's overpayment from the due_date of the first installment may to the date taxpayer filed its tax_return october since the overpayment was not needed to satisfy any installment of estimated_tax due during that period in light of the may department stores decision the service has reconsidered the manner in which deficiency_interest is computed under sec_6601 when the taxpayer makes an election to apply an overpayment to the succeeding year's estimated_taxes when such election is made the credit is applied to unpaid installments of estimated_tax due on or after the date the overpayment arose in the order in which they are required to be paid to avoid an addition_to_tax for failure to pay estimated income_tax under sec_6654 and sec_6655 the service will assess interest on a subsequently determined deficiency from the date the credit is applied code sec_6601 provides i f any amount of tax is not paid on or before the last date prescribed for payment interest on such amount shall be paid for the period from such last date to the date paid to the succeeding year’s estimated_taxes in all situations the estimated_tax rules in effect for the tax_year in which the credit is used will determine the amount of estimated_taxes due and thus the amount of the credit needed to satisfy the quarterly installments of estimated_tax the unused balance of the credit is deemed effective as a payment of the succeeding year’s income_tax liabilities as of the unextended due_date of the return where the overpayment is not needed to satisfy any installment of estimated_tax the overpayment should be treated as a payment of the succeeding year’s income_tax sec_6513 provides that if any overpayment of income_tax is claimed as a credit against estimated_tax for the succeeding tax_year such amount shall be considered as a payment of income_tax for the succeeding taxable_year whether or not claimed as a credit in the return of estimated_tax for such succeeding taxable_year and no claim for credit or refund shall be allowed for the taxable_year in which the overpayment arises see also sec_6513 income_tax paid before the date prescribed for payment considered paid on the due_date the date prescribed for payment of tax is the time fixed for filing the return determined without regard to any extension of time for filing the return sec_6151 further it is on this date that the credit is treated as a payment for purposes of computing interest on any overpayment of income taxes with respect to the succeeding year under sec_6611 and d thus we conclude that the statute requires that an overpayment which the taxpayer elects to credit against estimated_tax for the succeeding year which is not needed to satisfy estimated_taxes should be treated as a payment against the subsequent year’s income_tax as of the due_date of the return by ___________________ george e bowden technical assistant cc dom fs
